Title: Jeremiah A. Goodman to Thomas Jefferson, 30 December 1814
From: Goodman, Jeremiah Augustus
To: Jefferson, Thomas


          dr Sir   desember 30 day 1814
          this mornnig mornning friday dick starts to mounticello with 15 hougs one beaf about fourehundread & Eighteen Bus of wheat is deliver to the mill this is all except the sowed, 18 for my self six to Mr darneel as for my mind I will  write to mr Clarkson Let you have the same there I Should be Glad to know the price mr mitce mitchell is to  give for the wheat per Bus  I expect fill hubbard is gon to mounticello but the Cause I do not know for why only from dick he says he belives him &  hanner was ingage to be marrid at Crismas and in the Crismas I  Slap hanner three or foure times for some words she had bin making use of not thinking of her and fill in that way this mout ofened her and She possiable give him a deniel dick tell me that fill was Like a mad man and Said he would not stay here I am  very sawry to hear it for I nover had a better hand but if fill will Come back I will try & wants a wife I will try and selistit hanner to have him for I have don nothing to him but when I heard of it I told him that if him & hanner did mak up a match I would give them pot &  house but had aggey a hous bilt and give them one end of dicks hous I have bought two more horsis one at 55 dollars 8 years old from Lewis Brown pay first of may one at 60 dollars 6 years old  baught of  mr Cob: pay April next I Shall write to Mr Clarkson to Let dick  bring up the beast I have  Charge them not to whip the hogs the beaf is very fat I am in hops you have received my Last Letter about the wool as the wants 40 wts Sir the statments above is that I judge which made fill go off but this is no Cause if fill had Come to and I ha me and I had said he Should not have the girl or it would of Altered the Case or that any person had heard me say so but I was willing for to be it to be he has went off in drunking madness to me I had put him to take Ceare of the stock at the barn this Conduck I Can not santion and with your approbation after vewing the  Case I shall  Let him  know he is not to do so I do not know the tale may be told to you by him but I am willing to meat him on any ground that I have not done any thing amiss to him, I have sent the butter Also the salt I  I have Company the waggon to the reaver and sed send them over safe
          Jeremiah A goodman
        